TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-16-00442-CV


                                         R. H., Appellant

                                                 v.

                Texas Department of Family and Protective Services, Appellee




           FROM THE 51ST DISTRICT COURT OF SCHLEICHER COUNTY
           NO. 3233, JUDGE BARBARA L. WALTHER, JUDGE PRESIDING


                                            ORDER


PER CURIAM

               Appellant R.H. filed her notice of appeal on June 24, 2016. On September 6,

2016, counsel for appellant filed a motion for extension of time to file appellant’s brief.

               Amendments to the rules of judicial administration accelerate the final disposition

of appeals from suits for termination of parental rights.        See Tex. R. Jud. Admin. 6.2(a)

(providing 180 days for court’s final disposition). The accelerated schedule constrains this

Court’s leeway in granting extensions. In this instance, we will grant the motion and order

counsel to file appellant=s brief no later than September 26, 2016. If the brief is not filed by that

date, counsel may be required to show cause why he should not be held in contempt of court.

               It is ordered on September 13, 2016.



Before Justices Puryear, Pemberton and Field